                      Case 1:17-cv-05374-SHS Document 136 Filed 07/13/20 Page 1 of 2




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                 STEPHANIE M. BRESLOW
Corporation Counsel                         100 CHURCH STREET, Rm. 3-146                                Senior Counsel
                                                 NEW YORK, NY 10007                             Phone: (212) 356-2660
                                                                                                   Fax: (212) 356-3509
                                                                                                sbreslow@law.nyc.gov




                                                                                   July 10, 2020



        Via ECF
        Honorable Sidney H. Stein                                   MEMO ENDORSED
        United States District Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007-1312

                          Re:   Candie Hailey-Means v. City of New York, et al.,
                                17 CV 5374 (SHS)

        Your Honor:


                I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
        of New York, assisting lead counsel Steve Stavridis with the representation of defendants in the
        above-referenced matter. Defendants write to inform the Court that while attempting to file a
        letter motion seeking permission to file an additional exhibit under seal a short while ago, the
        undersigned accidentally attached to the letter motion – and thus filed publicly – the very same
        document I was seeking to file under seal, Exhibit CC to the Reply Declaration of Steve
        Stavridis dated July 10, 2020. This exhibit contains medical records of the plaintiff and thus
        personal identifying information and confidential medical information regarding plaintiff are
        now publicly available on the docket. Defendants sincerely apologize for this error and
        respectfully request that the Court remove Exhibit CC (ECF No. 130-1) from the public docket
        as soon as possible.


                     Sadly, in the midst of filing defendants’ reply papers in further support of their
        motion for summary judgment earlier this evening, Mr. Stavridis suddenly had to attend to a
        Case 1:17-cv-05374-SHS Document 136 Filed 07/13/20 Page 2 of 2




medical emergency in his family. As a result, I took over the filing process. Unfortunately, I
had never filed a motion to file under seal before, and I misunderstood the instructions.

              I thank the Court for its consideration of this request.



                                                             Respectfully submitted,

                                                             /s
                                                             Stephanie M. Breslow
                                                             Senior Counsel


cc:    Via ECF                                 Application granted. The Clerk of Court is directed to
       All Counsel                             strike document no. 130-1.

                                               Dated: New York, New York
                                                      July 13, 2020
